Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

Dated as of December 15, 2016

among

GENTHERM INCORPORATED,

GENTHERM (TEXAS), INC.,

GENTHERM LICENSING, LIMITED PARTNERSHIP,

GENTHERM GMBH,

GENTHERM ENTERPRISES GMBH,

GENTHERM LICENSING GMBH,

GENTHERM GLOBAL POWER TECHNOLOGIES INC.,

and

GENTHERM CANADA ULC,

as Borrowers,

CERTAIN SUBSIDIARIES OF GENTHERM INCORPORATED PARTY HERETO,

as Designated Borrowers,

CERTAIN SUBSIDIARIES OF GENTHERM INCORPORATED PARTY HERETO,

as Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

HSBC BANK USA, NATIONAL ASSOCIATION,

and

KEYBANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Lead Arranger and Sole Book Runner

 

 

--------------------------------------------------------------------------------

 

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), dated as of
December 15, 2016 (the “Third Amendment Effective Date”), is entered into by and
among Gentherm Incorporated, a Michigan corporation (the “Company”), Gentherm
(Texas), Inc., a Texas corporation (“Gentherm Texas”), Gentherm Licensing,
Limited Partnership, a Michigan limited partnership (“Gentherm Licensing US”),
Gentherm GmbH, a German limited liability company (“Gentherm Germany”), Gentherm
Enterprises GmbH, a German limited liability company (“Gentherm Enterprises”),
Gentherm Licensing GmbH, a German limited liability company (“Gentherm Licensing
Germany”; together with Gentherm Germany and Gentherm Enterprises, the “German
Borrowers”), Gentherm Global Power Technologies Inc., an Alberta corporation
(“Global”), Gentherm Canada ULC, an Alberta unlimited liability company
(“Gentherm Canada”; together with Global, the “Canadian Borrowers”), the
Designated Borrowers party hereto (the “Designated Borrowers” and each, a
“Designated Borrower”; and together with the Company, Gentherm Texas, Gentherm
Licensing US, the German Borrowers and the Canadian Borrowers, the “Borrowers”
and each, a “Borrower”), the Guarantors party hereto, the Lenders (including the
New Lender (as defined below)) party hereto, and Bank of America, N.A., as
Administrative Agent (the “Administrative Agent”), Swing Line Lender and L/C
Issuer.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer, are all parties to that certain Credit
Agreement, dated as of August 7, 2014 (as amended or otherwise modified prior to
the date hereof, the “Credit Agreement”);

WHEREAS, the Borrowers have requested that the Lenders, the Swing Line Lender,
the L/C Issuer and the Administrative Agent amend certain provisions of the
Credit Agreement as set forth herein; and

WHEREAS, the Lenders, the Swing Line Lender, the L/C Issuer and the
Administrative Agent are willing to effect such amendments, subject to the terms
and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Article I.

DEFINITIONS

SECTION 1.1.Definitions. Capitalized terms used but not otherwise defined herein
have the meanings assigned to them in the Credit Agreement.

Article II.

AMENDMENTS TO CREDIT AGREEMENT

SECTION 2.1.Section 1.01.

SECTION 2.1.1.The definition of “Arranger” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

--------------------------------------------------------------------------------

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Third Amendment Effective Date), in
its capacity as sole lead arranger and sole book runner.

SECTION 2.1.2.The definition of “Federal Funds Rate” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

SECTION 2.1.3.The definition of “German Borrower Sublimit” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

“German Borrower Sublimit” means an amount equal to the lesser of (a)
$100,000,000 and (b) the Revolving Credit Facility. The German Borrower Sublimit
is part of, and not in addition to, the Revolving Credit Facility.

SECTION 2.1.4.The definition of “Revolving Credit Facility” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Commitments at such time.  The aggregate principal amount of the
Revolving Credit Facility in effect on the Third Amendment Effective Date is
THREE HUNDRED FIFTY MILLION DOLLARS ($350,000,000).

SECTION 2.1.5.The following defined term is hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order:

“Third Amendment Effective Date” means December 15, 2016.

SECTION 2.2.Section 7.02.  The reference in Section 7.02(i) of the Credit
Agreement to “$35,000,000” is hereby replaced with “$50,000,000”.

SECTION 2.3.Section 7.06.  Section 7.06 of the Credit Agreement is hereby
amended by (i) deleting “and” at the end of clause (d) thereof, (ii) deleting
the “.” at the end of clause (e) thereof and replacing it with “; and”, and (ii)
adding a new clause (f) to read as follows:

(f)the Company may make any Restricted Payment; provided that (i) immediately
before and immediately after giving Pro Forma Effect to any such Restricted
Payment, no Default shall have occurred and be continuing, and (ii) upon giving
effect to

3

 

--------------------------------------------------------------------------------

any such Restricted Payment on a Pro Forma Basis, the Consolidated Leverage
Ratio is less than or equal to 2.00:1.00.

SECTION 2.4.Section 7.14.  Section 7.14 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

7.14Prepayments, Etc. of Indebtedness.Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness, except
(a) the prepayment of the Credit Extensions in accordance with the terms of this
Agreement, (b) regularly scheduled or required repayments or redemptions of
Indebtedness set forth in Schedule 7.03 and refinancings and refundings of such
Indebtedness in compliance with Section 7.03(b), and (c) the prepayment of
Indebtedness permitted under Section 7.03(f) owing to any Loan Party.

SECTION 2.5.Section 11.01.  Section 11.01(e) is hereby amended by adding the
following at the end thereof: “without the written consent of each Lender
directly affected thereby”.

SECTION 2.6.Schedule 2.01.  Schedule 2.01 to the Credit Agreement is hereby
amended and restated in its entirety to read as set forth on Schedule 2.01
attached hereto.

Article III.

CONDITIONS TO EFFECTIVENESS

SECTION 3.1.Conditions to Effectiveness.  This Agreement shall become effective
on and as of the Third Amendment Effective Date upon and subject to the
satisfaction of the following conditions precedent:

SECTION 3.1.1.Counterparts.  Receipt by the Administrative Agent of counterparts
of this Agreement duly executed by each Borrower, each Guarantor, each Lender,
the New Lender, the Swing Line Lender, the L/C Issuer and the Administrative
Agent.

SECTION 3.1.2.Opinions of Counsel.  Receipt by the Administrative Agent of
favorable opinions of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender (including the New Lender), dated as of the
Third Amendment Effective Date, and in form and substance reasonably
satisfactory to the Administrative Agent.

SECTION 3.1.3.No Material Adverse Change.  There shall not have occurred a
material adverse change since December 31, 2015 in the operations, business,
properties, liabilities (actual or contingent) or condition (financial or
otherwise) of any Borrower or of the Company and its Material Subsidiaries taken
as a whole.

SECTION 3.1.4.Organization Documents, Resolutions, Etc.  Receipt by the
Administrative Agent of the following, each of which shall be originals or
facsimiles (followed promptly by originals), in form and substance satisfactory
to the Administrative Agent and its legal counsel:

(i)copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and

4

 

--------------------------------------------------------------------------------

certified by a secretary or assistant secretary or managing director of such
Loan Party to be true and correct as of the Third Amendment Effective Date (or,
with respect to any Organization Documents of such Loan Party delivered to the
Administrative Agent on the Second Amendment Effective Date that have not been
amended, supplemented or otherwise modified and that remain in full force and
effect as of the Third Amendment Effective Date, certification by a secretary or
assistant secretary or managing director of such Loan Party that such
Organization Documents have not been amended, supplemented or otherwise modified
since the Second Amendment Effective Date and remain in full force and effect as
of the Third Amendment Effective Date);

(ii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(iii)such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in its jurisdiction or organization or formation;

(iv)in the case of Gentherm Hungary Kft., a current excerpt of the entry of
Gentherm Hungary Kft. in the court of registration records (cégkivonat); and

(v)in the case of each German Borrower, a current excerpt of the entry of such
German Borrower in the commercial register (Handelsregisterauszug).

SECTION 3.1.5.Closing Certificate.  Receipt by the Administrative Agent of a
certificate signed by the chief financial officer of the Company certifying (i)
that the condition specified in Sections 3.1.3 has been satisfied, (ii) as to
the accuracy of the representations and warranties contained in Section 5.8,
(iii) that the Company and its Material Subsidiaries have no Indebtedness for
borrowed money (other than Indebtedness permitted by Section 7.03 of the Credit
Agreement), and (iv) that each Loan Party is (after giving effect to the
transactions contemplated hereby), individually and together with its Material
Subsidiaries on a consolidated basis, Solvent.

SECTION 3.1.6.Prepayment.  The Borrowers shall have prepaid any Revolving Credit
Loans owing by them under the Credit Agreement and outstanding on the Third
Amendment Effective Date (and paid any additional amounts required pursuant to
Section 3.05 of the Credit Agreement) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with the revised Commitments in
effect as of the Third Amendment Effective Date.

SECTION 3.1.7.Fees.  Receipt by the Administrative Agent, the Arranger and the
Lenders (including the New Lender) of any fees required to be paid on or before
the Third Amendment Effective Date.

SECTION 3.1.8.Licensing Requirements.  Each Lender (including the New Lender)
shall have obtained all applicable licenses, consents, permits and approvals as
deemed necessary by such Lender (or the New Lender) in order to execute and
perform the transactions contemplated by this Agreement and the other Loan
Documents.

5

 

--------------------------------------------------------------------------------

SECTION 3.1.9.Attorney Costs.  Unless waived by the Administrative Agent, the
Company shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to or on the Third Amendment
Effective Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Administrative Agent).

SECTION 3.1.10.Other.  Receipt by the Administrative Agent and the Lenders
(including the New Lender) of such other documents, instruments, agreements and
information as reasonably requested by the Administrative Agent or any Lender
(including the New Lender).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 3.1, each Lender (including the
New Lender) that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender (including the New Lender) unless the Administrative
Agent shall have received notice from such Lender (or the New Lender) prior to
the Third Amendment Effective Date specifying its objection thereto.

Article IV.

EFFECT OF THIS AGREEMENT; REAFFIRMATION; NEW LENDER

SECTION 4.1.Effect of this Agreement.  Except as expressly modified and amended
in this Agreement, all of the terms, provisions and conditions of the Loan
Documents shall remain unchanged and in full force and effect.  The Loan
Documents and any and all other documents heretofore, now or hereafter executed
and delivered pursuant to the terms of the Credit Agreement are hereby amended
so that any reference to the Credit Agreement shall mean a reference to the
Credit Agreement, as amended by this Agreement.

SECTION 4.2.Reaffirmation.  Each Loan Party hereby (x) restates, ratifies and
reaffirms each and every term and condition set forth in, and its obligations
under, the Credit Agreement and the other Loan Documents as of the date hereof,
and (y) acknowledges and agrees that the Liens granted under the Collateral
Documents continue to secure the full payment and performance of the Obligations
as increased hereby.  Each Guarantor (i) hereby acknowledges and consents to all
of the terms and conditions of this Agreement, (ii) affirms all of its
obligations under the Loan Documents and (iii) agrees that this Agreement and
all documents executed in connection herewith do not operate to reduce or
discharge its obligations under the Credit Agreement or the other Loan
Documents.

SECTION 4.3.New Lender.

SECTION 4.3.1.New Lender.  On the Third Amendment Effective Date, PNC Bank,
National Association (the “New Lender”) hereby agrees to provide a Commitment in
the amount set forth on Schedule 2.01 attached hereto and the initial Applicable
Percentage of the New Lender shall be as set forth on Schedule 2.01 attached
hereto.

SECTION 4.3.2.Representations and Warranties of New Lender.  The New Lender (i)
represents and warrants that (a) it has full power and authority, and has taken
all action necessary, to execute and deliver this Agreement and to consummate
the transactions contemplated hereby and to become a Lender under the Credit
Agreement, (b) it satisfies the

6

 

--------------------------------------------------------------------------------

requirements of Section 11.06(b)(v) of the Credit Agreement, (c) from and after
the Third Amendment Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and shall have the obligations of a
Lender thereunder, (d) it is sophisticated with respect to its decision to enter
into this Agreement and either it, or the Person exercising discretion in making
its decision to enter into this Agreement, is experienced in transactions of
this type, (e) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 6.01 of the Credit Agreement
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Agreement, and (f) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement; and (ii)
agrees that (a) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(b) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

SECTION 4.3.3.Treatment as a Lender.  Each Loan Party agrees that, as of the
Third Amendment Effective Date, the New Lender shall (i) be a party to the
Credit Agreement, (ii) be a “Lender” for all purposes of the Credit Agreement
and the other Loan Documents, and (iii) have the rights and obligations of a
Lender under the Credit Agreement and the other Loan Documents.

SECTION 4.3.4.New Lender Notice Information.  The address, telecopier number,
electronic mail address and telephone number of the New Lender for purposes of
Section 11.02 of the Credit Agreement are as set forth in the New Lender’s
Administrative Questionnaire delivered by the New Lender to the Administrative
Agent on or before the Third Amendment Effective Date or to such other address,
telecopier number, electronic mail address or telephone number as shall be
designated by the New Lender in accordance with Section 11.02 of the Credit
Agreement.

SECTION 4.3.5.Reallocation.  The Lenders’ Commitments and Revolving Credit Loans
under the Credit Agreement are hereby assigned and reallocated on the Third
Amendment Effective Date among the Lenders, including the New Lender, without
recourse, representation or warranty, such that each of the Lenders, including
the New Lender, has a Commitment in the amount set forth on Schedule 2.01 and
holds its Applicable Percentage of the outstanding Revolving Credit
Loans.  Notwithstanding anything in the Credit Agreement or any other Loan
Document to the contrary, all assignments and reallocations of Revolving Credit
Loans and Commitments pursuant to this Section 4.3.5 shall be deemed to be
assignments made subject to and in compliance with Section 11.06 of the Credit
Agreement (including, without limitation, the “Standard Terms and Conditions”
applicable to Assignments and Assumptions).

Article V.

MISCELLANEOUS

SECTION 5.1.Cross-References. References in this Agreement to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Agreement.

7

 

--------------------------------------------------------------------------------

SECTION 5.2.Loan Document Pursuant to Credit Agreement.  This Agreement is a
Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with all of the terms and provisions of the Credit Agreement,
including Article XI thereof.

SECTION 5.3.Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SECTION 5.4.Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 5.5.Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

SECTION 5.6.Full Force and Effect. Except as expressly amended hereby, all of
the representations, warranties, terms, covenants, conditions and other
provisions of the Credit Agreement and the other Loan Documents shall remain
unchanged and shall continue to be, and shall remain, in full force and effect
in accordance with their respective terms. The amendments set forth herein shall
be limited precisely as provided for herein to the provisions expressly amended
herein and shall not be deemed to be an amendment to or modification of any
other term or provision of the Credit Agreement or any other Loan Document or of
any transaction or further or future action on the part of any Loan Party which
would require the consent of the Lenders under the Credit Agreement or any of
the Loan Documents.

SECTION 5.7.Miscellaneous.  Each Loan Party that is a party hereto hereby
represents and warrants as follows: (i) the execution, delivery and performance
by such Loan Party of this Agreement has been duly authorized by all necessary
corporate or other organizational action, (ii) such Loan Party has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to execute, deliver and perform its obligations under
this Agreement and to consummate the transactions contemplated hereby, (iii)
this Agreement has been duly executed and delivered by such Loan Party and
constitutes such Loan Party’s legal, valid and binding obligation, enforceable
in accordance with its terms, and (iv) no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with execution, delivery or performance by, or enforcement against,
such Loan Party of this Agreement, or for the consummation of the transactions
contemplated hereby.

SECTION 5.8.Representations and Warranties. In order to induce the Lenders
(including the New Lender) to execute and deliver this Agreement, the Loan
Parties hereby represent and warrant to the Lenders (including the New Lender)
that both before and after giving effect to this Agreement, (a) no event has
occurred and is continuing which constitutes a Default or an Event of Default
and (b) the representations and warranties of (i) the Borrowers contained in
Article V of the Credit Agreement and (ii) each Loan Party contained in each
other Loan Document or in any document furnished at any time under or in
connection herewith or therewith, are true and correct in all material respects
(and in all respects if any such representation or warranty is already qualified
by materiality) on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in

8

 

--------------------------------------------------------------------------------

which case they are true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) as of such earlier date, and except that for purposes of this
Agreement, the representations and warranties contained in Sections 5.05(a) and
(b) of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to, respectively, of Sections 6.01(a) and (b) of
the Credit Agreement.

[signature pages follow]

 

 

9

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

BORROWERS:GENTHERM INCORPORATED,

a Michigan corporation

By:/s/ Barry Steele

Name: Barry Steele

Title: Chief Financial Officer

GENTHERM (TEXAS), INC.,

a Texas corporation

By: /s/ Barry Steele

Name: Barry Steele

Title: Chief Financial Officer

GENTHERM LICENSING, LIMITED

PARTNERSHIP,

a Michigan limited partnership

By: /s/ Barry Steele

Name: Barry Steele

Title: Chief Financial Officer of Gentherm Equity, LLC,

         General Partner

GENTHERM GMBH,

a German limited liability company

By: /s/ Barry Steele

Name: Barry Steele

Title: Managing Director

GENTHERM ENTERPRISES GMBH,

a German limited liability company

By: /s/ Barry Steele

Name: Barry Steele

Title: Managing Director

GENTHERM LICENSING GMBH,

a German limited liability company

By: /s/ Barry Steele

Name: Barry Steele

Title: Managing Director

 

 

Gentherm Incorporated

THIRD Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

GENTHERM GLOBAL POWER TECHNOLOGIES INC.,

an Alberta corporation

By: /s/ Barry Steele

Name: Barry Steele

Title: Treasurer

GENTHERM CANADA ULC,

an Alberta unlimited liability company

By: /s/ Barry Steele

Name: Barry Steele

Title: Vice-President Finance

 

 

Gentherm Incorporated

THIRD Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

DESIGNATED BORROWERS:CINCINNATI SUB-ZERO PRODUCTS, LLC,

an Ohio limited liability company

By: /s/ Barry Steele

Name: Barry Steele

Title: Treasurer

 

 

Gentherm Incorporated

THIRD Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

GUARANTORS:GENTHERM PROPERTIES I, LLC,

a Michigan limited liability company

By: /s/ Barry Steele

Name: Barry Steele

Title: Chief Financial Officer

GENTHERM PROPERTIES II, LLC,

a Michigan limited liability company

By: /s/ Barry Steele

Name: Barry Steele

Title: Chief Financial Officer

GENTHERM PROPERTIES III, LLC,

a Michigan limited liability company

By: /s/ Barry Steele

Name: Barry Steele

Title: Chief Financial Officer

GENTHERM HOLDING (MALTA) LIMITED,

a Maltese limited company

By: /s/ Barry Steele

Name: Barry Steele

Title: Director

GENTHERM AUTOMOTIVE SYSTEMS (MALTA) LIMITED,

a Maltese limited company

By: /s/ Barry Steele

Name: Barry Steele

Title: Director

GENTHERM HUNGARY KORLÁTOLT FELELŐSSÉGŰ TÁRSASÁG,

a Hungarian limited liability company

By: /s/ Barry Steele

Name: Barry Steele

Title: Managing Director

 

 

Gentherm Incorporated

THIRD Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

GENTHERM LUXEMBOURG I S.À R.L.,

a private limited liability company (société à responsabilité limitée)
incorporated and existing under the laws of the Grand Duchy of Luxembourg, with
its registered office at 41, avenue de la Gare, L-1611 Luxembourg and registered
with the Luxembourg trade and companies register under number B 191.251

By: /s/ Barry Steele

Name: Barry Steele

Title: Manager

GENTHERM LUXEMBOURG II S.À R.L.,

a private limited liability company (société à responsabilité limitée)
incorporated and existing under the laws of the Grand Duchy of Luxembourg, with
its registered office at 41, avenue de la Gare, L-1611 Luxembourg and registered
with the Luxembourg trade and companies register under number B 191.252

By: /s/ Barry Steele

Name: Barry Steele

Title: Manager

 

 

Gentherm Incorporated

THIRD Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:BANK OF AMERICA, N.A.,

as Administrative Agent

By:/s/ Angela Larkin

Name: Angela Larkin

Title: Assistant Vice President

 

 

Gentherm Incorporated

THIRD Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

LENDERS:

BANK OF AMERICA, N.A.,

as a Lender, Swing Line Lender and L/C Issuer

By:/s/ Gregory J. Bosio

Name: Gregory J. Bosio

Title: Vice-President

 

 

Gentherm Incorporated

THIRD Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

JPMorgan Chase Bank, N.A.,

as a Lender

By:/s/ Matthew F. Bielawa

Name: Matthew F. Bielawa

Title: Vice President

JPMorgan Chase Bank, N.A., TORONTO BRANCH,

as a Lender

By:/s/ Michael N. Tam

Name: Michael N. Tam

Title: Senior Vice President

 

 

 

Gentherm Incorporated

THIRD Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:/s/ Frank M. Eassa

Name: Frank M. Eassa

Title: Senior Vice President, Corporate Banking

 

 

Gentherm Incorporated

THIRD Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

COMERICA BANK,

as a Lender

By:/s/ Nicole Swigert

Name: Nicole Swigert

Title: Vice President

 

 

Gentherm Incorporated

THIRD Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

The Huntington National Bank,

as a Lender

By:/s/ Josh Elsea

Name: Josh Elsea

Title: Vice President

 

 

Gentherm Incorporated

THIRD Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

KeyBank National Association,

as a Lender

By:/s/ Brandon Welling

Name: Brandon Welling

Title: Vice President

 

 

Gentherm Incorporated

THIRD Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

NEW LENDER:

PNC BANK, NATIONAL ASSOCIATION,

as the New Lender

By:/s/ Scott M. Kowalski

Name: Scott M. Kowalski

Title: Senior Vice President

 

 

 

Gentherm Incorporated

THIRD Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

Schedule 2.01

Commitments and Applicable Percentages

Lender

Commitment

Applicable Percentage
of Commitment

Bank of America, N.A.

$67,500,000.00

19.285714286%

JPMorgan Chase Bank, N.A.

$57,500,000.00

16.428571428%

HSBC Bank USA, National Association

$50,000,000.00

14.285714286%

KeyBank National Association

$50,000,000.00

14.285714286%

Comerica Bank

$42,500,000.00

12.142857143%

PNC Bank, National Association

$42,500,000.00

12.142857143%

The Huntington National Bank

$40,000,000.00

11.428571428%

TOTAL

$350,000,000.00

100.000000000%

 

 